         Case: 4:20-cv-00026-JMV Doc #: 29 Filed: 02/09/21 1 of 2 PageID #: 79


                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

DEVIN BENNETT                                                                                PLAINTIFF

v.                                                                                  No. 4:20CV26-JMV

COMMISSIONER PELICIA HALL, ET AL.                                                        DEFENDANTS


                     ORDER DENYING PLAINTIFF’S MOTION [17]
               FOR CLASS CERTIFICATION, DENYING APPOINTMENT OF
                                CLASS COUNSEL

        This matter comes before the court on the plaintiff’s motion [17] to certify the present case as

a class action, with a class consisting of the Death Row inmates within the Mississippi Department of

Corrections. For the reasons set forth below, the instant motion will be denied. Class certification is

governed by Fed. R. Civ. P. 23, which allows for certification of a class of plaintiffs only if four

prerequisites are met:

        (1) The class is so numerous that joinder of all members is impracticable;

        (2) There are questions of law or fact common to the class;

        (3) The claims or defenses of the representative parties are typical of the claims or
            defenses of the class; and

        (4) The representative parties will fairly and adequately protect the interests of the
            class.

Fed. R. Civ. P. 23(a).

        In this case, the plaintiff has not met the first criteria, as only 39 inmates reside on Death Row.

The plaintiff notes that the Fifth Circuit1 and this court2 have previously permitted class action suits

with 33 and 51 members, respectively. However, a trial court has broad discretion in determining



1
  Phillips v. Joint Legislative Comm’n., 637 F.2d 1014, 1022 (5th Cir. 1981) (thirty-three plaintiffs
satisfies Rule 23 numerosity requirement).
2
 Russell v. Johnson, 210 F.Supp.2d 804 (N.D. Miss. 2002) (fifty-one plaintiffs satisfies Rule 23
numerosity requirement).
         Case: 4:20-cv-00026-JMV Doc #: 29 Filed: 02/09/21 2 of 2 PageID #: 80


whether to certify a class action, including both the assessment of individual requirements for class

certification and the ultimate determination of whether to certify the class. Rule 23. Class Actions, 1

Federal Rules of Civil Procedure, Rules and Commentary Rule 23. The Fifth Circuit has made this

principle clear:

        We review a district court’s class certification decision “for abuse of discretion in
        ‘recognition of the essentially factual basis of the certification inquiry and of the
        district court’s inherent power to manage and control pending litigation.’”

Ahmad v. Old Republic Nat. Title Ins. Co., 690 F.3d 698, 701–02 (5th Cir. 2012).

        Trial courts are thus granted significant leeway in making the numerosity finding, and 39 class

members falls within a range of potential members which courts have found not to satisfy the

condition of numerosity:

        Classes containing two, three, four, five, six, seven, eight, nine, ten, eleven, twelve,
        fourteen, sixteen, eighteen, twenty, and twenty-one to twenty-six members have been
        held to be too small to allow an action to be maintained under Rule 23.

                                                    …

        [O]ther courts have not allowed a class action to be brought even when there were
        twenty-nine, thirty-nine, fifty to one hundred, or even three hundred and fifty potential
        members.

§ 1762 – Joinder of All Class Members Must Be Impracticable, 7A Fed. Prac. & Proc. Civ. § 1762

(3d ed.) (citations and footnotes omitted). The court believes that this case should proceed as an

action to determine whether this individual plaintiff’s rights have been violated, rather than the rights

of Death Row inmates, in general. As such, the plaintiff’s request [17] to certify a class is DENIED.

As the case will proceed for the plaintiff as an individual, his request [17] to appoint class counsel is

also DENIED.

        SO ORDERED, this, the 9th day of February, 2021.


                                                          /s/ Jane M. Virden
                                                          UNITED STATES MAGISTRATE JUDGE
